DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 02/25/2020. As directed by the amendment: claims 3-5, 7-9, 11-13, and 15-19 have been amended and claims 21-28 have been canceled.  Thus, claims 1-20 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the plurality of pivotable arms are configured to transition from a linear configuration in which a longitudinal axis of each of the plurality of pivotable arms are in the same plane to a tubular configuration in which the longitudinal axis of each of the plurality of pivotable arms intersect at a center of the expandable opening to thereby form the cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: locking component in claims 14 and 15.
In regards to the locking component, it invokes 112f because they have a generic placeholder “component” that is modified by the functional language “locking” and is not further modified by structural limitations. For the purpose of prior art examination the “locking component” will be interpreted as an open structure shaped to reciprocally engage a key component which has the form of a projection (see [0040] of the applicant’s specification). 
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 19, the claim limitation “a first end of the catheter tip” renders the claim indefinite as it is not clear if this refers to “a first end of the catheter tip” in claim 1, or a different one. For the purpose of prior art examination, it will be regarded to be the same. Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn (US 6565536 B1), herein referenced to as “Sohn”.
In regards to claim 20, Sohn discloses: A method of forming a catheter tip 1 (see Figs. 1A-1B, col. 2, ll 55-67), comprising: forming a plurality of pivotable arms the arms of 1 (see Figs. 1A-1B, col. 2, ll 55-67) in a linear configuration (see Fig. 1B) such that a longitudinal axis (see annotated Fig. 1B below, first is interpretation based on applicant’s specification, as interpreted based on applicant’s specification [0040], which references to Figs. 3-5, hence based on Fig. 5, a longitudinal axes would run through a center-point of the arm to be in the same transverse plane of the device, second is generally understood interpretation of longitudinal axis) of each of the plurality of pivotable arms the arms of 1 are in the same plane (see annotated Fig. 1B below, first is interpretation based on applicant’s specification , second is generally understood interpretation of longitudinal axis); and coupling a first edge the wedge-like edge of the arms of 1 of a first pivotable arm of the plurality of pivotable arms the arms of 1 to a second edge putting the arms 1 up together, causing the edges to mate of a second pivotable arm another arm of 1 of the plurality of pivotable arms the arms of 1 to form a tubular configuration (see Fig. 1A) of the plurality of pivotable arms the arms of 11 in which the plurality of pivotable arms the arms of 1 define a cavity 5 (see Figs. 1A-1B, col. 2, ll 63-64) extending between an expandable opening the opening at the distal end of 1 arranged at a first end the distal end of 1 of the catheter tip 1 and a second end the proximal end of 1 of the catheter tip 1. 
 

    PNG
    media_image1.png
    469
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    605
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousnes.
Claims 1-8, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Scarpine et al (US 20170065793 A1), herein referenced to as “Scarpine” .
In regards to claim 1, Sohn discloses: A catheter tip 1 (see Figs. 1A-1B, col. 2, ll 55-67), comprising: a flexible housing the material that comprises the tip 1 defining a cavity 5 (see Figs. 1A-1B, col. 2, ll 63-64) extending between an expandable opening the opening at the distal end of 1 arranged at a first end distal end of 1 of the catheter tip 1 and a second end proximal end of 1 where the tip 1 opens up of the catheter tip 1; and a plurality of pivotable arms the arms of 1 coupled to and extending longitudinally along the flexible housing 1 (the arms of 1 are a part of the material that comprises the tip 1, and the extend longitudinally along 1), wherein the plurality of pivotable arms the arms of 1 are arranged to taper inwardly 1 tapers inwardly to the distal end at the first end the distal end of 1 of the catheter tip 1 toward a longitudinal axis the center longitudinal axis of 1 of the flexible housing the material that comprises the tip 1, wherein the expandable opening the opening at the distal end of 1 is configured to increase in diameter the diameter of the opening of the distal end of 1 from a first position (see Fig. 1A) to a second position (see Fig. 1B) in response to application of an external force a force to 4 opens 1 (see col. 2, ll 60-64) to the second end the proximal end of 1 of the flexible housing the material of the tip 1. Sohn does not explicitly disclose: the flexible housing and the plurality of pivotable arms being separate parts.
 However, Scarpine in a similar field of invention teaches a catheter tip 10 (see Figs. 2-4) with a catheter 12 (see Figs. 2-4) coupled at a second end (the proximal end of 10), a flexible housing outer jacket (see [0096]) and a plurality of pivotable arms 23 (see [0072]). Scarpine further teaches: the plurality of pivotable arms 23 being separate and within the flexible housing outer jacket (see [0096], the arms are covered with the heat shrunk outer jacket, which the outer jacket which would comprise 20 is the flexible housing that is separate and covering the arms 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Scarpine and have the flexible housing be a separate part from the plurality of pivotable arms. Motivation for such would be found in Scarpine as this outer jacket/flexible housing would conform to the arms of Sohn to define the cavity, expandable opening, and provide additional covering to the arms (see [0096]).
In regards to claim 2, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: wherein the catheter tip 1 has a tapered transition from the first end the distal end of 1 to the second end the proximal end of 1, and wherein the cavity at the second end has a greater diameter than at the first end (see Figs. 1A-1B, 2A, the distal end has a smaller diameter than the proximal end). 
In regards to claims 3-4, the combination of Sohn and Scarpine teaches: the catheter tip of 1, see 103 rejection above. Sohn does not explicitly disclose: wherein the expandable opening has a diameter in the first position ranging from about 0.2032 mm to about 0.3556 mm; wherein the expandable opening has a diameter in the second position ranging from about 0.2286 mm to about 1.016 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sohn to have wherein the expandable opening has a diameter in the first position ranging from about 0.2032 mm to about 0.3556 mm; wherein the expandable opening has a diameter in the second position ranging from about 0.2286 mm to about 1.016 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sohn would not operate differently with wherein the expandable opening has a diameter in the first position ranging from about 0.2032 mm to about 0.3556 mm; wherein the expandable opening has a diameter in the second position ranging from about 0.2286 mm to about 1.016 mm. Further, applicant places no criticality on the range claimed, see [0034] of applicant’s specification, the ranges are recited and expressed to “may have” them as well, showing that these ranges are not critical. 
In regards to claim 5, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: further comprising a catheter 2 (see Figs. 1A-1B, col. 2, ll 56-57) coupled to the second end the proximal end of 1 of the catheter tip 1.
In regards to claim 6, the combination of Sohn and Scarpine teaches: the catheter tip of 5, see 103 rejection above. Sohn does not explicitly disclose: further comprising a guide wire-deployable device positioned within a lumen of the catheter, wherein the guide wire-deployable device includes one of an occluder, a pacemaker lead, a snare or a stent graft. 
However, Scarpine in a similar field of invention teaches a catheter tip 10 (see Figs. 2-4) with a catheter 12 (see Figs. 2-4) coupled at a second end the proximal end of 10) and a plurality of pivotable arms 23 (see [0072]). Scarpine further teaches: further comprising a guide wire-deployable device a medical device (see [0074]) positioned within a lumen 26 (see Figs. 2-4, [0074]) of the catheter 12, wherein the guide wire-deployable device medical device includes one of an occluder an embolic protection device/a liquid embolic composition (see [0074]), a pacemaker lead (not being examined here as an optional limitation), a snare (not being examined here as an optional limitation) or a stent graft a stent (see [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Scarpine and have a catheter tip with guide wire-deployable device positioned within a lumen of the catheter, wherein the guide wire-deployable device includes one of an occluder or a stent graft. Motivation for such can be found in Scarpine (see [0074]) as this allows for the catheter to be used with an intended medical application of occluding a vessel or opening a vessel. 
   In regards to claim 7, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Scarpine further teaches: wherein the plurality of pivotable arms 23 are embedded in the flexible housing the outer jacket (see [0096], heat-shrunk over the the device) coupled to an interior of the flexible housing (not being examined here due to it being an optional claim limitation) or coupled to an exterior of the flexible housing (not being examined here due to it being an optional claim limitation).  
In regards to claim 8, the combination of Sohn and Scarpine teaches: the catheter tip of 1, see 103 rejection above. Scarpine further teaches: wherein the flexible housing outer jacket is heat shrunk heat shrunk (see [0096]) over the plurality of pivotable arms 23 (23 is continuation of 12 which is the catheter and 10 is the catheter tip). 
In regards to claim 11, the combination of Sohn and Scarpine teaches: the catheter tip of 1, see 103 rejection above. Sohn further discloses: the flexible housing the material of 1 having a material of lower stiffness silicone (see col. 1, ll 17-20). Sohn does not explicitly disclose: wherein each of the plurality of pivotable arms has a stiffness greater than a stiffness of the flexible housing.  
However, Scarpine in a similar field of invention teaches: wherein each of the plurality of pivotable arms 23 are made of a material of higher stiffness (nitinol, [0069]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn to incorporate the teachings of Scarpine and have the plurality of pivotable arms be made of nitinol. This is due to the use of nitinol is common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
The combination of Sohn and Scarpine teaches: wherein each of the plurality of pivotable arms the plurality of arms 1 of Sohn is modified to be made of nitinol, which is a material as described by the applicant in [0037] of applicant’s specification to be a material that is suitably rigid has a stiffness greater than a stiffness of the flexible housing the material of the rest of 1 is silicone which is less stiff than nitinol (which in [3] of the applicant’s specification is defined to be a material of the tip).  
In regards to claim 12, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: wherein the expandable opening the opening at the distal end of 1 comprises a single ring (not being examined here due to it being an optional claim limitation) or a discontinuous ring (see Fig. 1A, the arms of 1 define a discontinuous ring as there is a gap between each of the arms) defined by a first end the distal end of each of the arms of 1 of each of the plurality of pivotable arms the arms of 1.  
  In regards to claim 13, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: wherein the plurality of pivotable arms the arms of 1 are configured to transition from a linear configuration (see Fig. 1B) in which a longitudinal axis (see annotated Fig. 1B below, as interpreted based on applicant’s specification [0040], which references to Figs. 3-5, hence based on Fig. 5, a longitudinal axes would run through a center-point of the arm to be in the same transverse plane of the device) of each of the plurality of pivotable arms the arms of 1 are in the same plane (see annotated Fig. 1B below) to a tubular configuration (see Fig. 1A) in which the longitudinal axis (see annotated Fig. 1A below, as interpreted based on applicant’s specification [0040], which references Fig. 6, the longitudinal axes would intersect at a center so keeping with the prior interpretation with the axes running through a center-point of the arm, they will with the movement to Fig. 1A of Sohn intersect at a center of the expandable opening) of each of the plurality of pivotable arms the arms of 1 intersect at a center the center of the opening at the distal end of 1 of the expandable opening the opening at the distal end of 1 to thereby form the cavity 5.

    PNG
    media_image1.png
    469
    434
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    661
    687
    media_image3.png
    Greyscale

  In regards to claim 16, the combination of Sohn and Scarpine teaches: the catheter tip of claim 13, see 103 rejection above. Sohn further discloses: wherein each of the plurality of pivotable arms the arms of 1 includes a beveled edge (see Fig. 1B, each arm has a beveled edge that comprises the wedge-like shape of the arm) complementary to a beveled edge (see Fig. 1B, each arm has a beveled edge that complements an adjacent arm’s beveled edge to have mating wedges) of an adjacent pivotable arm the arms of 1 of each of the plurality of pivotable arms the arms of 1 to thereby form the tubular configuration (see Fig. 1A).  
In regards to claim 18, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: wherein the plurality of pivotable arms the arms of 1 comprises at least three pivotable arms the arms of 1 have at least 3 arms (see Figs. 1A-1B). 
In regards to claim 19, the combination of Sohn and Scarpine teaches: the catheter tip of claim 1, see 103 rejection above. Sohn further discloses: wherein each of the plurality of pivotable arms each of the arms of 1 tapers to a point (see Figs. 1A-1B, each of the arms taper to a point at the distal end of 1) at a first end the distal end of 1 of the catheter tip 1.
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Scarpine as applied to claim 1 above, and further in view of Agnew (US 20120143123 A1), herein referenced to as “Agnew”. 
In regards to claim 9, the combination of Sohn and Scarpine teaches: the catheter tip of 1, see 103 rejection above. Sohn and Scarpine do not explicitly teach: at least one frame arranged between the plurality of pivotable arms and the cavity and further arranged between a midpoint of each of the plurality of arms and the second end of the catheter tip, wherein the at least one frame is configured as a pivot point for one or more of the plurality of pivotable arms.  
However, Agnew in a similar field of invention teaches a catheter tip 112 (see Figs. 6-8B) with a plurality of pivotable arms 130 (see Figs. 8A-8B), a second end 114 (see Figs. 8A-8B) of the catheter tip 112 and a cavity 126 (see Figs. 8A-8B). Agnew further teaches:  at least one frame 160 (see Figs. 8A-8B, [0045]) arranged between the plurality of pivotable arms 130 and the cavity 126 and further arranged between a midpoint the midpoint of 130 of each of the plurality of arms 130 and the second end 114 of the catheter tip 112, wherein the at least one frame 160 is configured as a pivot point (see Figs. 8A and 8B, 130 pivots up and down, with 160 being the base from which 130 pivots) for one or more of the plurality of pivotable arms 130. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn and Scarpine to incorporate the teachings of Agnew and have at least one frame arranged between the plurality of pivotable arms and the cavity and further arranged between a midpoint of each of the plurality of arms and the second end of the catheter tip, wherein the at least one frame is configured as a pivot point for one or more of the plurality of pivotable arms. Motivation for such can be found in Agnew as this frame can form a sealing member to form a seal to seal off the cavity when the arms are in their tubular configuration (see [0045] and Figs. 8A-8B).
In regards to claim 10, the combination of Sohn, Scarpine and Agnew teaches: the catheter tip of claim 9, see 103 rejection above. Agnew further teaches: wherein the at least one frame 160 comprises a ring (not being examined here due to it being an optional claim limitation), a plurality of segments each of the segments of 160 attached to 130 and 132 (see [0045]) arranged to form a discontinuous ring (160 forms a discontinuous ring, as the plurality arms of arm form a disconnected circular shape), a plurality of ball bearings (not being examined here due to it being an optional claim limitation), and/or a plurality of shafts (not being examined here due to it being an optional claim limitation).
Claim 17 is rejected under a variant interpretation of Agnew.
In regards to claim 17, the combination of Sohn and Scarpine teaches: the catheter tip of 1, see 103 rejection above. Sohn and Scarpine do not explicitly teach: wherein the expandable opening includes a plurality of ridges or teeth configured to grip a guide wire when the expandable opening is in the first position. 
However, Agnew in a similar field of invention teaches a catheter tip 112 (see Figs. 6-8B) with a plurality of pivotable arms 130 (see Figs. 8A-8B), a second end 114 (see Figs. 8A-8B) of the catheter tip 112 and an expandable opening 126 (see Figs. 8A-8B). Agnew further teaches: wherein the expandable opening 126 includes a plurality of ridges 166 (see Figs. 8A-8B, [0052]) or teeth (not being examined here due to it being an optional claim limitation) configured to grip a guide wire 124 (see Figs. 8A-8B, [0052]) when the expandable opening 126 is in the first position (see Fig. 8B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn and Scarpine to incorporate the teachings of Agnew and have wherein the expandable opening includes a plurality of ridges or teeth configured to grip a guide wire when the expandable opening is in the first position. Motivation for such can be found in Agnew as these ridges can form a sealing member to form a seal to seal off the cavity when the arms are in the first position (see [0045] and Figs. 8A-8B).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Scarpine as applied to claim 13 above, and further in view of Nicholas (US 20180353185 A1), herein referenced to as “Nicholas”.
In regards to claim 14, the combination of Sohn and Scarpine teaches: the catheter tip of 13, see 103 rejection above. Sohn and Scarpine do not explicitly teach: wherein a first pivotable arm of the plurality of pivotable arms includes a locking component, and wherein a second pivotable arm of the plurality of pivotable arms includes a key component configured to receive the locking component of the first pivotable arm to thereby form the tubular configuration.
However, Nicholas in a similar field of invention teaches a catheter tip 320 (see Figs. 22-23) with a plurality of pivotable arms 330a and 330b, and a tubular configuration (see Fig. 22). Nicholas further teaches: wherein a first pivotable arm 330a of the plurality of pivotable arms 330a and 330b includes a locking component 431a (see Figs. 22-23, [0102], meets the 112f definition of an open structure that is shaped to reciprocally engage the projection 432b), and wherein a second pivotable arm 330b of the plurality of pivotable arms 330a and 330b includes a key component 432b (see Figs. 22-23, [0102]) configured to receive the locking component 431a of the first pivotable arm 330a to thereby form the tubular configuration (see Fig. 22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn and Scarpine to incorporate the teachings of Nicholas and have wherein a first pivotable arm of the plurality of pivotable arms includes a locking component, and wherein a second pivotable arm of the plurality of pivotable arms includes a key component configured to receive the locking component of the first pivotable arm to thereby form the tubular configuration. Motivation for such can be found in Nicholas as this gives the pivotable arms interlocking teeth that allows them to receive and grasp a suture (see [0095]). 
In regards to claim 15, the combination of Sohn and Scarpine teaches: the catheter tip of 13, see 103 rejection above. Sohn and Scarpine do not explicitly teach: wherein each of the plurality of pivotable arms includes a locking component and a key component, and wherein the key component of each of the plurality of pivotable arms is configured to receive the locking component of an adjacent pivotable arm of each of the plurality of pivotable arms to thereby form the tubular configuration.  
However, Nicholas in a similar field of invention teaches a catheter tip 320 (see Figs. 22-23) with a plurality of pivotable arms 330a and 330b, and a tubular configuration (see Fig. 22). Nicholas further teaches:  wherein each of the plurality of pivotable arms 330a and 330b includes a locking component 431a, 431b (see Figs. 22-23, [0102], meets the 112f definition of an open structure that is shaped to reciprocally engage the projection 432b) and a key component 432a, 432b (see Figs. 22-23, [0102]) and wherein the key component 432a, 432b of each of the plurality of pivotable arms 330a and 330b is configured to receive the locking component 431a, 431b (see [0102]) of an adjacent pivotable arm 330a in the case of 330b or 330b in the case of 330a of each of the plurality of pivotable arms 330a and 330b to thereby form the tubular configuration (see Fig. 22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sohn and Scarpine to incorporate the teachings of Nicholas and have wherein each of the plurality of pivotable arms includes a locking component and a key component, and wherein the key component of each of the plurality of pivotable arms is configured to receive the locking component of an adjacent pivotable arm of each of the plurality of pivotable arms to thereby form the tubular configuration. Motivation for such can be found in Nicholas as this gives the pivotable arms interlocking teeth that allows them to receive and grasp a suture (see [0095]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771